Exhibit 23.6 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS As oil and gas consultants, we hereby consent to the use of our name and our report dated January 4, 2012, in this Form 10-K, incorporated by reference into Kinder Morgan Energy Partners, L.P.'s previously filed Registration Statement File Nos. 333-122424, 333-25995, 333-62155, 333-33726, 333-54616, 333-60912-01, 333-55866-01, 333-91316-01, 333-102961, 333-102962-01, 333-124471, 333-141491, 333-142584, 333-153598, 333-164408, and 333-171864 on Form S-3, 333-167562 on Form S-3ASR, and 333-122168 and 333-56343 on Form S-8. NETHERLAND, SEWELL & ASSOCIATES, INC. /s/ Danny D. Simmons By: Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas February 9, 2012 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
